Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	The RCE application filed on December 10, 2021 has been received and made of record. In response to the Final Office Action mailed on September 16, 2021 and Advisory Action mailed on November 26, 2021, applicant amended independent claims 1, 18 and dependent claim 19. Dependent claims 2-17, and 20 are maintained. Applicant cancelled independent claim 21 after the Final Office Action. NO Claim has been added as new claim. Therefore, claims 1-20 are pending for consideration.

Response to Arguments

3. Applicant’s arguments in "Remarks” filed on November 16, 2021 with respect to independent claim 1, and 18 have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al.(WO 2019/128288 A1, US equivalent US 2019/0294846 A1)(herein after LI).

Regarding claim 1, LI teaches a sensor module(touch panel, Para-6) comprising:

a base layer(fig.4) including a fingerprint sensing area(S1 S2, Para-47, 58, 76);

first touch electrode members(touch driving electrodes TX1, TX2 or touch sensing electrode RX1, RX2, figs.1-3) arranged on the base layer along a first direction(Para-49), and including a plurality of first touch electrodes(figs.1-3) electrically connected to one another along the first direction, wherein each of the plurality of first touch electrodes includes a first opening(hollow region S1 or S2, Para-47, 58);

    
    PNG
    media_image1.png
    298
    354
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    166
    384
    media_image2.png
    Greyscale


second touch electrode members(touch sensing electrode RX1, RX2, or touch driving electrodes TX1, TX2, figs.1-3)  arranged on the base layer along a second direction(Para-47) crossing the first direction(figs.1-3), and including a plurality of second touch electrodes(figs.1-3) electrically connected to one another along the second direction(Para-47, 49); 

a first fingerprint electrode member(fingerprint sensing electrodes rx1, rx2 or fingerprint driving electrodes tx1, tx2, fig.2(a)-2(c)&3 and related text) disposed on the fingerprint sensing area(hollow region S1 or S2), and including a plurality of first fingerprint electrodes(rx1, rx2 or tx1, tx2) electrically connected to one another(fig.2(c))(all components in an electronic device are electrically connected to each other in order to performed the desired function); and 

(fingerprint driving electrodes tx1, tx2, or fingerprint sensing electrodes rx1, rx2, fig.2(a)-2(c),&3 and related text) disposed on the fingerprint sensing area(hollow region S2 or S1), and including a plurality of second fingerprint electrodes(tx1, tx2 or rx1, rx2) electrically connected to one another(fig.2(c)) (all components in an electronic device are electrically connected to each other in order to performed the desired function), 

wherein one or more of the plurality of first fingerprint electrodes(fingerprint sensing electrodes rx1, rx2 or fingerprint driving electrodes tx1, tx2, fig.2(a)-2(c),&3 and related text) and one or more of the plurality of second fingerprint electrodes(fingerprint driving electrodes tx1, tx2, or fingerprint sensing electrodes rx1, rx2, fig.2(a)-2(c),&3 and related text)  are disposed in the first opening(hollow region, figs.2(a)-2(c),&3 and related text) of corresponding first touch electrodes of the plurality of first touch electrodes(touch driving electrodes TX1, TX2 or touch sensing electrode RX1, RX2) in the fingerprint sensing area so that the first opening (hollow region) of the first touch electrode(TX1, TX2, or RX1, RX2)includes at least one of the first fingerprint electrodes (rx1, rx2 or tx1, tx2)and at least one of the second fingerprint electrodes(tx1, tx2 or rx1, rx2).

claim 2, LI teaches the sensor module of claim 1, wherein each of the plurality of second touch electrodes(touch sensing electrode RX1, RX2, or touch driving electrodes TX1, TX2, figs.1-3) includes a second opening(hollow region S2 or S1), and at least two first fingerprint electrodes(rx1, rx2 or tx1, tx2) of the plurality of first fingerprint electrodes(rx1, rx2 or tx1, tx2) and at least two second fingerprint electrodes(tx1, tx2 or rx1, rx2) of the plurality of second fingerprint electrodes(tx1, tx2 or rx1, rx2) are disposed in the second opening of corresponding second touch electrodes of the plurality of second touch electrodes in the fingerprint sensing area(figs.1,2(a)-2(c)&3).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al.(WO 2019/128288 A1, US equivalent US 2019/0294846 A1).

Regarding claim 15, LI teaches the sensor module of claim 1, further comprising:

a touch driver(obvious to have touch driver to supply driving signal to a touch driving electrode) electrically connected to the second touch electrode members(touch driving electrode TX1, TX2) and configured to apply a first driving signal to the second touch electrode members(Para-51)(without providing touch driving signal to first driving electrode, there would be no capacitances signal from the first touch sensing electrode. This is the principle of mutual capacitance touch sensor and it is well-known in the art); and

a touch detector(obvious to have touch detector to detect touch signal from touch sensing electrode) electrically connected to the first touch electrode members(touch sensing electrode RX1 RX2) and configured to receive a first sensing signal from the first touch electrode members to recognize a touch input(Para-51)(without providing touch driving signal to first driving electrode, there would be no capacitances signal from the first touch sensing electrode. This is the principle of mutual capacitance touch sensor and it is well-known in the art).

claim 16, LI teaches the sensor module of claim 15, further comprising:


a fingerprint driver(obvious to have fingerprint driver to supply driving signal to a fingerprint driving electrode) electrically connected to the second fingerprint electrode member (fingerprint driving electrode tx1, tx2) and configured to apply a second driving signal to the second fingerprint electrode member(Para-27, 53, 73)(without providing driving signal to first fingerprint driving electrode, there would be no capacitances signal from the first fingerprint sensing electrode.); and

a fingerprint detector(obvious to have fingerprint detector to detect fingerprint signal from fingerprint sensing electrode rx1 rx2) electrically connected to the first fingerprint electrode member and configured to receive a second sensing signal from the first fingerprint electrode member to recognize a fingerprint pattern(Para-25, 53, 73)(without providing driving signal to first driving electrode, there would be no capacitances signal from the first fingerprint sensing electrode).

Regarding claim 17, LI teaches the sensor module of claim 16, wherein the first sensing signal includes mutual capacitance information between the first touch electrode members and the second touch electrode members(Para-51), and

(Para-27, 53, 73).

10.	Claims 3-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al.(WO 2019/128288 A1, US equivalent US 2019/0294846 A1) in view of Han et al.(US 2018/0039349 A1) (herein after Han).

Regarding claim 3, LI is not found to teach expressly the sensor module of claim 2, wherein the first fingerprint electrode member further includes a first connection pattern electrically connecting adjacent first fingerprint electrodes of the plurality of first fingerprint electrodes in the same first opening.


    PNG
    media_image3.png
    447
    399
    media_image3.png
    Greyscale

However, Han teaches a touch panel having fingerprint recognition function and display device, wherein the first fingerprint electrode(120 or 320) member further includes a first connection pattern(127 or 327) electrically connecting adjacent first fingerprint electrodes of the plurality of first fingerprint electrodes(fig.13 above) in the same first opening(fig.2).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified LI with the teaching of Han to include the feature in order to improve sensitivity of fingerprint detecting unit and also to minimize a decrease in light transmittance of a touch sensing display device having the fingerprint detection functionality.

Regarding claim 4, LI as modified by Han teaches the sensor module of claim 3, wherein the first fingerprint electrode member further includes a first connection line electrically connecting adjacent first fingerprint electrodes(fig.13, Han), among the plurality of first fingerprint electrodes, that are disposed in the first opening and the second opening (figs.2(a)-2(c)&3, LI; fig.2, Han).

claim 5, LI as modified by Han teaches the sensor module of claim 4, wherein the second fingerprint electrode member further includes a second connection line(327 or 127, fig.13) electrically connecting adjacent second fingerprint electrodes(320 or 120, fig.13) of the plurality of second fingerprint electrodes(fig.13, Han; figs.2(a)-2(c)&3, LI).

Regarding claim 6, LI as modified by Han teaches the sensor module of claim 5, wherein the first connection pattern and the second connection line are located on different layers (figs.5&15, Han), and the first connection pattern and the second connection line cross each other(fig.13, Han) (as seen from figures, first fingerprint electrodes and second fingerprint electrodes are separated by adhesive layer Ad and insulation layers 200 and 400, therefore it is obvious that first connection pattern and second connection line are on different layers).

Regarding claim 7, LI as modified by Han teaches the sensor module of claim 5, wherein the plurality of first touch electrodes, the plurality of second touch electrodes, the plurality of first fingerprint electrodes, the plurality of second fingerprint electrodes are disposed on the same layer(base layer, fig.4, LI; DP, fig.1, Han).


claim 10, LI as modified by Han teaches the sensor module of claim 5, wherein the plurality of first fingerprint electrodes and the plurality of second fingerprint electrodes are spaced apart from each other (figs.2(a)-2(c)&3, LI; fig.13, Han).

Regarding claim 11, LI as modified by Han teaches the sensor module of claim 5, wherein the plurality of first fingerprint electrodes and the plurality of second fingerprint electrodes are spaced apart from the plurality of first touch electrodes and the plurality of second touch electrodes(figs.2(a)-2(c)&3, LI; fig.2, Han).

Regarding claim 12, LI as modified by Han teaches the sensor module of claim 5, wherein the first connection pattern (fig.2(c), LI)(first branch portion 122 or first auxiliary branch portion 123 or second branch portion 322 or second auxiliary branch portion 323, Han) and the first connection line(fig.2(c), LI) (first stem portion 121, or second stem portion 321, fig.11, Han) extend in a first diagonal direction(fig.2(c), LI)(third direction D3 or fourth direction D4), and the second connection line(fig.2(c), LI)(321 or 121, fig.11, Han) extends in a second diagonal direction(fig.2(c), LI)(fourth direction D4 or third direction D3) crossing the first diagonal direction, and
(fig.2(c), LI)(first direction D1 or second direction D2).

Regarding claim 14, LI as modified by Han teaches the sensor module of claim 7, wherein the first connection pattern is disposed on the same layer as the plurality of first fingerprint electrodes(figs.5A&15, Han).

11.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al.(WO 2019/128288 A1, US equivalent US 2019/0294846 A1) in view of Han et al.(US 2018/0039349 A1) and further in view of TERAMOTO(US 2020/0319745 A1).

Regarding claim 8, LI as modified by Han is not found to teach the sensor module of claim 5, wherein the first connection pattern is located on a layer different from a layer where the plurality of first touch electrodes and the plurality of second touch electrodes are located, and the first connection pattern partially overlaps the plurality of first touch electrodes and the plurality of second touch electrodes.

However, TERAMOTO teaches a display device with touch panel, wherein the first connection pattern is located on a layer different from a layer where the plurality of first touch (figs.2-3&6-7 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified LI further with the teaching of TERAMOTO to include the feature in order to provide a display device with touch panel that enables suppression of reduction in electric characteristic.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 8 since both claims recite almost identical claim limitations except for minor wording and insignificant changes in terminology.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al.(WO 2019/128288 A1, US equivalent US 2019/0294846 A1) in view of Han et al.(US 2018/0039349 A1) and further in view of CHOI et al.(US 2017/026109 A1) (herein after CHOI).

Regarding claim 13, LI as modified by Han is not found to teach the sensor module of claim 5, wherein the base layer includes a first encapsulation inorganic layer, an 

However, CHOI teaches a display apparatus, wherein the base layer includes a first encapsulation inorganic layer(first inorganic encapsulation layer 410, fig.2C, Para-84), an encapsulation organic layer(organic encapsulation layer 420, fig.2C, Para-84) disposed on the first encapsulation inorganic layer(410), and a second encapsulation inorganic layer disposed on the encapsulation organic layer(second inorganic encapsulation layer 430, fig.2C, Para-84), and the first connection line and the second connection line are disposed on the second encapsulation inorganic layer(Para-89).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified LI further with the teaching of CHOI to include the feature in order to provide a touch sensitive display device having an encapsulation layer to cover the display device and other elements in display area and to protect the display device and other elements from external moisture or oxygen.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM(US 2019/0114455 A1) in view of LI et al.(US 2019/0294846 A1)(herein after LI).

Regarding claim 18, KIM teaches a display device(sensing unit and display device, Para-2) comprising:

a base substrate(base film BF, fig.3, Para-59);

a light emitting element(luminescent device layer EL, fig.3, Para-61) on the base substrate(base film BF);

a thin film encapsulation layer(thin encapsulation layer ECL, fig.3, Para-62) on the light emitting element(luminescent device layer EL); 

a touch electrode(first sensing patterns TE1 or second sensing patterns TE2, fig.4), wherein the touch electrode is disposed on the thin film encapsulation layer(ECL);

a fingerprint electrode member(second sensing part SU2, fig.5A&5B; also fig.4) disposed, and spaced apart from the touch electrode(TE1 or TE2, figs.4&6), wherein the fingerprint electrode member includes a first fingerprint electrode(first electrode FSE1 or second electrodes FSE2, fig.5A&5B; also fig.4) and a second fingerprint electrode(second electrodes FSE2, or first electrode FSE1, fig.5A&5B; also fig.4);
(external driving circuit, Para-75, 81; driving circuit SUD, fig.8, Para-112) electrically connected to each of the touch electrode(TE1, or TE2) and the fingerprint electrode member(SU2), and configured to detect a touch input from the touch electrode(Para-21, 70, 79, 81, 101) and to detect fingerprint pattern information(Para-21, 70, 79, 81, 101) based on a mutual capacitance measured between the first fingerprint electrode and the second fingerprint electrode (Para-81, 101-106, 113-118).

Nevertheless, KIM is not found to teach expressly the display device, wherein an opening is included in the touch electrode and the fingerprint electrode member is disposed in the opening.


    PNG
    media_image4.png
    400
    451
    media_image4.png
    Greyscale

However, LI teaches a touch sensitive display panel, wherein an opening(hollow region) is included in the touch electrode (touch sensing electrodes RX1, RX2 or touch driving electrodes TX1, TX2, figs.2(a)-2(d))  and the fingerprint electrode member is disposed in the opening(hollow region S1 S2, Para-58, 64). 

LI also discloses the detection of touch event from the touch electrode and fingerprint print event from(Para-51) the fingerprint electrode member based on a mutual capacitance measured between the first fingerprint electrode and the second fingerprint electrode(Para-27, 53, 73).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of LI to include the feature in order to provide a touch sensing display panel where fingerprint recognition could be realized in each area of the touch panel, which avoids the fingerprint recognition limitation caused by the fingerprint identification module only being set in a specific position of the non-display area of the touch panel in conventional art.   

claim 19, KIM as modified by LI teaches the display device of claim 18, wherein the fingerprint electrode includes a plurality of first fingerprint electrode (fingerprint driving electrode tx1, tx2 or fingerprint sensing electrodes rx1, rx2, figs.2a)-2(c)&3 and related text, LI) and a plurality of second fingerprint electrodes((fingerprint sensing electrode rx1, rx2 or fingerprint driving electrodes tx1, tx2), and

at least one of the plurality of first fingerprint electrodes (rx1, rx2 or tx1, tx2) and at least one of the plurality of second fingerprint electrodes(tx1, tx2 or rx1, rx2) are disposed in the opening(hollow region) of the touch electrode (S1 or S2; RX1, RX2 or TX1, TX2, figs.2(a)-2(c)&3, LI).

Regarding claim 20, KIM as modified by LI teaches the display device of claim 19, wherein 

the plurality of first fingerprint electrodes and the plurality of second fingerprint electrodes are spaced apart from one another(figs.5A-5B, KIM; figs.2(a)-2(c)&3, LI), and the plurality of first fingerprint electrodes and the plurality of second fingerprint electrodes are disposed on the same layer as the touch electrode(Para-79, 118, KIM; also on base film BF, fig.3, KIM).
Claims 1, 2, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over JANG et al.(US 2018/0068156 A1)(herein after JANG) in view of LI et al.(US 2019/0294846 A1)(herein after LI).
Regarding claim 1, JANG teaches a sensor module(touch panel TP on a display panel, fig.1) comprising:

a base layer(substrate 100, figs.2,4-8,&10-11 and related text)  including a fingerprint sensing area(fingerprint recognition area FA, figs.2,4-8,&10-11);

first touch electrode members arranged on the base layer(100) along a first direction(first direction D1 or second direction D2), and including a plurality of first touch electrodes(first sensing electrodes 110 or second sensing electrodes 310, figs.1-2&5-8 and related text) electrically connected to one another along the first direction(first connection electrodes 111 or second connection electrode 311, first direction D1 or second direction d2, figs.1-2&5-8 and related text), wherein each of the plurality of first touch electrodes includes a first opening (FA, figs.1-2&5-8 and related text; also Para-88: a first connection electrode connecting first sensing electrodes 110a adjacent to the fingerprint recognition area FA may be omitted, and an auxiliary routing wiring 115a connecting the touch driving unit 500 and the first sensing electrodes 110a separated by the omitted first connection electrode may be further provided);
(100) along a second direction crossing the first direction(second direction D2 or first direction d1, figs.1-2&5-8 and related text), and including a plurality of second touch electrodes(second sensing electrodes 310 or first sensing electrodes 110, figs.1-2&5-8 and related text) electrically connected to one another along the second direction(second connection electrodes 311 or first connection electrode 111, second direction D2 or first direction, figs.1-2&5-8 and related text);

a first fingerprint electrode member(third sensing electrodes 120 or fourth sensing electrodes 320, figs.2-11 and related text) disposed on the fingerprint sensing area(fingerprint recognition area FA, figs.2,4-8,&10-11), and including a plurality of first fingerprint electrodes(fingerprint recognition area FA, figs.2,4-8,&10-11) electrically connected to one another(in an electronic circuit, all components are electrically connected to each other); and 

a second fingerprint electrode member(fourth sensing electrodes 320 or third sensing electrodes 120, figs.2-11 and related text) disposed on the fingerprint sensing area(fingerprint recognition area FA, figs.2,4-8,10&11) and including a plurality plurality of second fingerprint electrodes(fingerprint recognition area FA, figs.2,4-8,&10-11) electrically connected (in an electronic circuit, all components are electrically connected to each other),

wherein the plurality of first fingerprint electrodes and the plurality of second fingerprint electrodes are disposed in the first opening of the plurality of first touch electrodes (FA, figs.1-2&5-8 and related text; also Para-88: a first connection electrode connecting first sensing electrodes 110a adjacent to the fingerprint recognition area FA may be omitted, and an auxiliary routing wiring 115a connecting the touch driving unit 500 and the first sensing electrodes 110a separated by the omitted first connection electrode may be further provided).

Nevertheless, JANG is not found to teach expressly the sensor module, wherein one or more of the plurality of first fingerprint electrodes and one or more of the plurality of second fingerprint electrodes are disposed in the first opening of corresponding first touch electrodes of the plurality of first touch electrodes in the fingerprint sensing area so that the first opening of the first touch electrode includes at least one of the first fingerprint electrodes and at least one of the second fingerprint electrodes.

However, LI teaches a touch sensitive display panel, wherein one or more of the plurality of first fingerprint electrodes (fingerprint sensing electrodes rx1, rx2 or fingerprint driving electrodes tx1, tx2, fig.2(a)-2(d) and related text) and one or more of the plurality of second fingerprint electrodes (fingerprint driving electrodes tx1, tx2, or fingerprint sensing electrodes rx1, rx2, fig.2(a)-2(d) and related text)  are disposed in the first opening(hollow region, figs.2(a)-2(d) and related text) of corresponding first touch electrodes of the plurality of first touch electrodes(touch driving electrodes TX1, TX2 or touch sensing electrode RX1, RX2) in the fingerprint sensing area so that the first opening(hollow region) of the first touch electrode(TX1, TX2, or RX1, RX2) includes at least one of the first fingerprint electrodes(rx1, rx2 or tx1, tx2) and at least one of the second fingerprint electrodes(tx1, tx2 or rx1, rx2). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified JANG with the teaching of LI in order to provide a touch sensing display panel where fingerprint recognition could be realized in each area of the touch panel, which avoids the fingerprint recognition limitation caused by the fingerprint identification module only being set in a specific position of the non-display area of the touch panel. 
claim 2, JANG as modified by LI teaches the sensor module of claim 1, wherein each of the plurality of second touch electrodes includes a second opening(FA, figs.1-2&5-8 and related text, JANG; figs.2(a)-2(c)&3, LI), and

at least two first fingerprint electrodes of the plurality of first fingerprint electrodes(120 or 320) and at least two second fingerprint electrodes of the plurality of second fingerprint electrodes(320 or 120, figs.2-11 and related text, JANG) are disposed in the second opening(FA, figs.1-11 and related text, JANG; figs.2(a)- 2(c)&3, LI) of corresponding second touch electrodes of the plurality of second touch electrodes(figs.2(a)-2(c)&3, LI) in the fingerprint area (figs.1-11, JANG; figs.2(a)- 2(c)&3, LI).

Regarding claim 15, JANG as modified by LI teaches the sensor module of claim 1, further comprising:

a touch driver(touch driving unit 500, fig.2, JANG) electrically connected to the second touch electrode members(first sensing electrode 110, fig.2, JANG) and configured to apply a first driving signal to the second touch electrode members(Para-66, JANG); and

a touch detector(touch driving unit 500, fig.2, Para-66, JANG) electrically connected to the first touch electrode members (second sensing electrode 310, fig.2, JANG) and configured to receive a first sensing signal from the first touch electrode members to recognize a touch input(Para-66, JANG).

Regarding claim 16, JANG as modified by LI teaches the sensor module of claim 15, further comprising:


a fingerprint driver(fingerprint recognition unit 600, fig.2, JANG) electrically connected to the second fingerprint electrode member and configured to apply a second driving signal to the second fingerprint electrode member(Para-77, JANG); and

a fingerprint detector(fingerprint recognition unit 600, fig.2, Para-77, JANG) electrically connected to the first fingerprint electrode member and configured to receive a second sensing signal from the first fingerprint electrode member to recognize a fingerprint pattern(Para-77/78, JANG).

Regarding claim 17, JANG as modified by LI teaches the sensor module of claim 16, wherein the first sensing signal includes mutual capacitance information between the first touch electrode members and the second touch electrode members(Para-66, JANG), and

(Para-77, JANG; Para-27, 51, 53, 73, LI).

Examiner Note

15. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 8:30AM - 5:00PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval(PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692